Citation Nr: 0123554	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a heart condition, 
to include coronary artery disease, myocardial infarction, 
and a coronary artery bypass graft, secondary to service-
connected residuals of a back injury.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 until 
September 1956.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 1997 
decision of the Department of Veterans Affairs (VA) Medical & 
Regional Office Center (M&ROC) in Cheyenne, Wyoming, which 
denied the veteran's tinnitus and residuals of a back injury 
claim, and also from a September 1999 decision by the M&ROC 
that denied the veteran's claim of service connection for 
coronary artery disease, status post myocardial infarction, 
with automatic implant wall cardiovascular defibrillator 
device (AICD).  The veteran appealed these M&ROC decisions, 
and the Board affirmed the M&ROC's determinations on these 
issues in a decision of May 2000.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court), and the Court vacated the Board's May 2000 decision 
and remanded the case in an order dated January 2001.  This 
case now comes before the Board for readjudication.


REMAND

The veteran underwent a VA examination for, inter alia, 
tinnitus in August 1997.  The veteran reported first 
experiencing tinnitus in the early to mid 1960's, despite 
having separated from service in 1956.  After examination, 
the examiner reported "Tinnitus is claimed as a constant 
ringing as it is reported to have first been noted in 1950's 
or 1960's."  No mention of tinnitus was made in the 
examiner's "assessment" portion of the VA examination.  
This being the case, the Board finds that another VA 
examination should be conducted so that the Board may be 
provided a clear opinion expressing to what extent, if any, 
the veteran suffers tinnitus, and whether the etiology of any 
diagnosed tinnitus can be related to the veteran's service in 
light of his duties while in service, the veteran's dates of 
service, and the onset date of the tinnitus as related by the 
veteran. 

Additionally, the veteran claims that he suffers a low back 
disorder that had its onset in service.  In this regard, the 
veteran cites an incident where he hit his back against the 
back of the plane in which he was riding.  The veteran also 
related that his duties regularly included heavy lifting.  
More generally, the veteran primarily attributes his back 
disorder(s) to the general physical stress of multiple 
strenuous flights and duties.  The Board finds that a VA 
examination of the veteran's back would be helpful in 
reaching an equitable disposition of the veteran's claim.  
Therefore, an examination of the veteran's back should be 
obtained to determine what disorder(s) are present, and an 
opinion expressed whether the etiology of any such disorders 
can be related to the veteran's duties during active service.

Finally, the veteran claims that his current heart 
condition(s) are directly attributable to his having taken 
medications for his back disorder.  Referring to the 
veteran's first heart attack in March 1992, the veteran 
stated, "This heart attack was caused by a GI bleed caused 
by back medication I was taking.  This internal bleed caused 
me to lose 2/3's of my blood which caused the heart attack."  
A VA examination of the veteran's heart is requested so that 
the VA examiner may determine the extent of the veteran's 
coronary condition(s) and express an opinion on whether the 
veteran's March 1992 heart attack was precipitated by the 
medications the veteran was taking for his low back disorder.

Also, during the pendency of the veteran's appeal there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000).

2.  Specialists in the appropriate areas of 
medicine should afford the veteran a VA 
examination for his tinnitus, back injury 
residuals, and heart.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to the following:    1) Whether the 
veteran suffers from tinnitus and, if so, 
whether it is as likely as not that the 
veteran's tinnitus is etiologically related 
to his duties while in the Air Force.   2) 
What back disorders, if any, the veteran 
suffers from and whether it is at least as 
likely as not that the disorder(s) are 
etiologically related to any incident from 
the veteran's period of service.  3) 
Whether it is at least as likely as not 
that the veteran's heart disorder(s) were 
precipitated by factors stemming from 
medications the veteran was taking for his 
back disorder.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

